 



INVESTMENT AGREEMENT
THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of January 1, 2003, is
made by and between HAMBLIN WATSA INVESTMENT COUNSEL LTD. (“HW”), FAIRFAX
FINANCIAL HOLDINGS LIMITED (“FFH”) and NEWLINE UNDERWRITING MANAGEMENT LIMITED
(“Newline”). As used in this Agreement, “we”, “us” and “our” shall refer to
Newline, and “you” and “your” shall refer to HW and FFH jointly. This Agreement
supersedes and replaces the Investment Management Agreements between Clearwater
and HW dated May 11, 2001 and the Investment Administration Agreement between
Clearwater and FFH dated February 16, 2001.
In consideration of the mutual promises contained herein, the parties agree as
follows:
Investment Management

1.   We authorize HW to manage on a continuous basis an investment account (the
“Account”) on our behalf on the terms and conditions set out in this Agreement.
  2.   HW shall manage the Account in accordance with the investment objectives
from time to time communicated in writing by us to HW, subject at all times to
the investment guidelines. Until mutually agreed otherwise, the investment
guidelines shall be as set out in the investment guidelines attached hereto as
Schedule A.   3.   Subject to Section 2 above, HW shall manage the Account in
our name and HW is hereby authorized to take such action for the Account as HW,
in your sole discretion, may consider appropriate for the operation of the
Account including, without limitation, the power to buy, sell and exchange and
otherwise deal in all securities which may at any time form part of the Account
and to invest, in securities selected by HW, all funds contained in, paid to or
derived from the operation of, the Account, except to the extent that HW is
otherwise instructed in writing by us.       The services to be performed by HW
shall be performed only by officers and employees who have appropriate
qualifications. HW agrees to provide to us such information as we may reasonably
request concerning the education and experience of any individuals HW proposes
to assign to the performance of such services. Also, upon our request, HW agrees
to provide a list of individual names and a brief description of their
responsibilities. HW

1



--------------------------------------------------------------------------------



 



    agrees to promptly notify us of any changes in HW’s staff involving
individuals that perform material functions on our Account.

4.   The securities and funds of the Account have been deposited with and shall
be held by CITIBANK (or with such other custodian as is chosen by you from time
to time) (the “Custodian”) pursuant to an agreement, which we have entered into
with the Custodian. We have instructed the Custodian to promptly follow your
directions at all times and to provide HW with all such information concerning
the Account as HW may from time to time require in connection with your
management of the Account, including without limitation, copies of relevant
monthly statements.   5.   Provided HW has used reasonable care and diligence,
HW shall not be liable for any damage, loss, cost or other expense sustained in
the operation of the Account or relating in any manner to the carrying out of
your duties under this Agreement. Notwithstanding the foregoing, any losses
suffered as a result of an error in implementing investment decisions caused by
HW’s negligence or dishonesty are to be fully reimbursed by HW. To the extent
any errors occur in implementing investment decisions, HW shall immediately
notify us in writing of all relevant facts. HW shall bear full responsibility
for any such errors to the extent such errors result from HW’s negligence or
dishonesty and shall be liable for all financial injury to us resulting
therefrom. We agree that HW shall be entitled to assume that any information
communicated by us or the Custodian to HW is accurate and complete, and that in
making investment decisions HW shall be entitled to rely on publicly available
information or on information which HW believes to have been provided to you in
good faith, in both cases barring actual knowledge by HW to the contrary.   6.  
HW will provide us with a monthly statement and a quarterly presentation
respecting the securities held in the Account.   7.   HW shall deliver in
writing to us, as soon as practicable after implementation of an investment
decision, HW’s confirmation of such implementation to enable us to ascertain
that such implementation has been effected pursuant to the guidelines and
procedures of our Board of Directors or a duly authorized committee thereof.
Otherwise, the nature and timing of HW’s reporting to us on the status of the
Account shall be at least quarterly, within 45 days after the end of each
quarter.   8.   We acknowledge receipt of a copy of policies that HW has
established to ensure that investment opportunities are

2



--------------------------------------------------------------------------------



 



    allocated fairly among HW’s discretionary investment accounts and we confirm
that these policies, until revised by HW, will apply to the account.

Investment Administration

9.   We authorize FFH to provide, and by signing below FFH agrees to provide,
the investment administration services set forth in Schedule B attached hereto,
on our behalf and on the terms and conditions set out in this Agreement, subject
to such guidelines, procedures and limitations as may be duly established and
approved by our Board of Directors or a duly authorized committee of said Board.

General

10.   You shall be entitled to such fees for the services provided hereunder as
FFH may specify from time to time. Attached hereto as Schedule C is a copy of
the current fee schedule and FFH agrees to give us thirty (30) days prior
written notice of any change in such schedule. Such fees shall be the exclusive
fees and charges payable (excluding third party disbursements reasonably
incurred) for the services provided hereunder. As regards third party services,
you will charge us only the amount of your actual disbursements paid to arm’s
length third parties for such services, and HW will select as agents, brokers or
dealers executing orders or acting on the purchase or sale of portfolio
securities only duly licensed agents, brokers or dealers. Such disbursements to
third parties shall be reported to us quarterly, provided, that we shall pay
third parties such disbursements directly if requested to do so by you. We will
pay you all fees and disbursements hereunder not later than 20 days after
receiving your quarterly report.       All fees will be paid to FFH and FFH
shall reimburse HW for its investment management services. HW acknowledges that
it has no right under this agreement to receive fees directly from us.   11.  
Either you or FFH and HW may terminate this Agreement without penalty by giving
the other party at least thirty (30) days advance written notice of its desire
to terminate the same. In the event that the day upon which this Agreement is so
terminated is a day other than the first day of a calendar quarter, the fees
payable in accordance with paragraph 6 for such quarter shall be pro-rated and
shall be determined having regard to the market value of the Account based upon
the most recent financial report which has been delivered to you by the
Custodian.

3



--------------------------------------------------------------------------------



 



12.   All notices and communications to each party to this Agreement shall be in
writing and shall be deemed to have been sufficiently given if signed by or on
behalf of the party giving the notice and either delivered personally or sent by
prepaid registered mail addressed to such party at the address of such party
indicated herein. Any such notice or communication shall be deemed to have been
received by any such party if delivered, on the date of delivery, or if sent by
prepaid registered mail on the fourth business day following mailing thereof to
the party to whom addressed. For such purpose, no day during which there shall
be a strike or other occurrence interfering with normal mail service shall be
considered a business day.   13.   This Agreement shall be effective for a
period of twelve (12) months from the date hereof, and will be automatically
renewed at each such anniversary date unless otherwise terminated in accordance
with paragraph 11 herein. The parties may renegotiate the terms of the Agreement
sixty (60) days prior to each anniversary date. This Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
successors. This Agreement may not be assigned by any party.   14.   We
acknowledge that we have read and understood this Agreement and that we have
received a copy of the same. You and we each acknowledge that the terms of this
Agreement are the exclusive and conclusive terms of our mutual agreement with
regard to the subject matter hereof.   15.   This Agreement shall be governed by
English law.   16.   Additional terms and conditions applicable to this
Agreement are set forth in Schedule D. The provisions in Schedule A, Schedule B,
Schedule C and Schedule D attached hereto are hereby incorporated into, and form
part of, this Agreement.   17.   This Agreement, including the schedules
attached hereto and made a part hereof, may only be amended by written agreement
signed by the parties.

IN WITNESS WHEREOF, this Agreement is hereby executed by duly authorized
officers of the parties hereto as of the date first written above.

              CLEARWATER INSURANCE COMPANY    
 
           
 
  BY:   /s/ CHARLES D. TROIANO    
 
           
 
      AUTHORIZED SIGNATURE    

4



--------------------------------------------------------------------------------



 



             
 
      CHARLES D. TROIANO    
 
           
 
      NAME OF AUTHORIZED SIGNATORY    
 
            HAMBLIN WATSA INVESTMENT COUNSEL LTD.    
 
           
 
  BY:   /s/ F. BRIAN BRADSTREET    
 
           
 
      AUTHORIZED SIGNATURE    
 
           
 
      F. BRIAN BRADSTREET    
 
           
 
      NAME OF AUTHORIZED SIGNATORY    
 
            FAIRFAX FINANCIAL HOLDINGS LIMITED    
 
           
 
  BY:   /s/ BRADLEY P. MARTIN    
 
           
 
      AUTHORIZED SIGNATURE    
 
           
 
      BRADLEY P. MARTIN    
 
           
 
      NAME OF AUTHORIZED SIGNATORY    

5



--------------------------------------------------------------------------------



 



SCHEDULE A
INVESTMENT OBJECTIVES

1.   Investment for the long term always providing sufficient liquidity for the
payment of claims and other policy obligations.   2.   Ensure preservation of
invested capital for policyholder protection.   3.   Invest in accordance with
insurance regulatory guidelines.

INVESTMENT GUIDELINES

1.   Approach

All investments are to be made using the value approach by investing in
companies at prices below their underlying long-term values to protect capital
from loss and earn income over time and provide operating income as needed.
With regard to equities, no attempt is made to forecast the economy or the stock
market. The manager will attempt to identify financially sound companies with
good potential profitability which are selling at large discounts to their
intrinsic value. Appropriate measures of low prices may consist of some or all
of the following characteristics: low price earnings ratios, high dividend
yields, significant discounts to book value and free cash flow. Downside
protection is obtained by seeking a margin of safety in terms of a sound
financial position and a low price in relation to intrinsic value. Appropriate
measures of financial integrity which are regularly monitored, include
debt/equity ratios, financial leverage, asset turnover, profit margin, return on
equity, and interest coverage.
As a result of this bargain-hunting approach, it is anticipated that purchases
will be made when economic and issue-specific conditions are less than ideal and
sentiment is uncertain or negative. Conversely, it is expected that gains will
be realized when issue-specific factors are positive and sentiment is buoyant.
The investment time horizon is one business cycle (approximately 3-5 years).
As regards bonds, the approach is similar. No attempt is made to forecast the
economy or interest rates. The manager will attempt to purchase attractively
priced bonds offering yields better than Treasury bonds with maturities of
10 years or less that are of sound quality, i.e. whose obligations are expected
to be fully met as they come due.

6



--------------------------------------------------------------------------------



 



We do not regard rating services as being an unimpeachable source for assessing
credit quality any more than we would regard a broker’s recommendation on a
stock as being necessarily correct. In any form of investment research and
evaluation, there is no substitute for the reasoned judgment of the investment
committee and its managers.

2.   Liquidity

An adequate cash flow should be maintained to ensure that claims and operating
expenses are paid on a timely basis. An operating cash position is to be
maintained at appropriate levels and will be managed by the insurance operating
company in accordance with the approved list for investments as determined from
time to time by the Investment Committee. These securities will be managed by
Newline Underwriting Management Limited as part of the Treasury function and
currently are restricted primarily to Treasury and Agency securities of the U.S.
government.

3.   Regulatory

Insurance regulations will be complied with.

4.   Diversification

The portfolio is to be invested in a wide range of securities of different
issuers operating in different industries and jurisdictions in order to minimize
risk.

5.   Prudent Person Rule

Prudent investment standards are considered in the overall context of an
investment portfolio and how a prudent person would invest another person’s
money without undue risk of loss or impairment and with a reasonable expectation
of fair return.
STRATEGY

1.   Maintain Adequate Liquidity

A review of portfolio liquidity is undertaken on a monthly basis. The liquidity
analysis determines how much of each portfolio can be converted to cash in a
given time period. Each company determines its liquidity requirements and the
liquidity of the portfolio must match the requirement.

7



--------------------------------------------------------------------------------



 



2.   Asset Allocation

The asset allocation will be determined by the Portfolio Manager and will
include short-term investments that will generate appropriate cash flows and
long-term investments in stocks, bonds, debentures and money market investments,
both domestic and foreign. The allocation will be in compliance with regulatory
guidelines and should meet policy liabilities.

3.   Foreign Exchange Risk

Any foreign currency investments and exposures would normally be hedged via the
use of forward foreign exchange contracts and/or currency options or preferably
by a natural hedge with foreign pay liabilities of the Insurance Company.
Unhedged foreign investments will be limited to 10% of invested assets at cost
if judged appropriate. Unhedged exposure above this amount must be approved by
the Investment Committee.

4.   Interest Rate Risk

Interest rate risk will be minimized primarily through investment in fixed
income securities with maturities less than ten years. While there are no
specific duration/maturity limits for convertible securities, these issues are
included in the total fixed income duration/term measure. Maximum fixed income
portfolio duration is limited to the equivalent of a ten-year term to maturity
Treasury security.
INVESTMENT POLICY MIX
The Investment Committee has established the following exposure ranges for
various asset mix classes:

              Range
Equities
    0-25 %
 
       
Fixed Income
    0-100 %
 
       
Cash
  Residual
 
       
Total
    100 %

Within the Fixed Income portfolio, the Taxable/Tax Exempt mix will be determined
relative to the consolidated tax position of Newline Underwriting Management
Limited and the relative investment attractiveness of available tax-exempt
securities.
The Investment Committee will control the total asset mix and will give
performance objectives to the Investment Manager regarding the assets managed.

8



--------------------------------------------------------------------------------



 



RETURN EXPECTATIONS
Total asset mix policy is expected on an annual basis to result in returns
better than the Consumer Price Index plus 3% over a ten-year period before the
disbursement of investment management fees. However, in any one year, the annual
return may be significantly above or below this expectation.
INVESTMENT OBJECTIVE OF THE FUND MANAGER
The manager, subject to regulatory and company imposed constraints mentioned
elsewhere expects to provide additional returns to those returns that would be
earned by the alternative of passively managing a surrogate market index.
Performance of the Fund Manager is expected to result in the following returns:

     
All Equities
  S&P 500 + 1% point
 
   
Fixed Income:
   
 
   
Taxable Bonds
  Merrill Lynch Intermediate Treasury Index + 0.25%
 
   
Tax-Advantaged Bonds
  Lehman Brothers 3&5-Year State GO Indexes

Measured over four (4) year moving periods.

9



--------------------------------------------------------------------------------



 



AGGREGATE INVESTMENT LIMITS, PERMITTED INVESTMENT CATEGORIES AND INDIVIDUAL
INVESTMENT LIMITS
PERMITTED INVESTMENT CATEGORIES WITHIN ASSET CLASSES

     
Cash:
  Cash on hand, demand deposits, treasury bills, short-term notes and bankers’
acceptances, term deposits and guaranteed investment certificates.
 
   
Equity:
  Common shares, rights and warrants
 
   
Fixed Income:
  Bond, debentures, preferred shares, including those
convertible into common shares

All of the above may be either U.S. domestic, Canadian, or other foreign
investments.
Convertible preferred securities will be classified as equities if the preferred
dividend is not being paid.
Private placement issues in public companies are allowed.
INVESTMENT CONSTRAINTS
All investments will be made in accordance with all applicable legislation
including applicable Lloyd’s rules.
INDIVIDUAL INVESTMENT LIMITS
Any combination of investments in any one corporate issuer will be limited to a
maximum of 5% of admitted assets. Exposure beyond 5% will require approval of
the Investment Committee.
QUALITY CONSTRAINTS
The Investment Manager may invest in the permitted investment categories subject
to the following quality constraints:
Investments in money market instruments (less than or equal to 1-year term) will
be limited to the approved list. This list will include money market instruments
of the U.S. Treasury, agencies of the U.S. government, and as a minimum
commercial paper rated A1 by Moody’s and rated P1 or higher by Standard &
Poor’s.
Investments in bonds and preferreds will be limited by quality tier as follows:

10



--------------------------------------------------------------------------------



 



LIMITS AS A PERCENTAGE OF THE FIXED INCOME PORTFOLIO

                  Bond Rating   % of Total   Min./Max.
A or better
    65 %   Min.
 
               
BBB
    35 %   Max.
 
               
BB, B
    10 %   Max.
 
               
C, D
    0 %        

The above limits are subject to adjustment to conform with applicable regulatory
requirements.
Limits are determined on a cost basis and include convertible securities.
Downgrades will be taken into account when making new investments but will not
necessarily result in the sale of existing positions.
Securities unrated by the public rating agencies must be rated by the Investment
Manager and included as part of the categories above for the purposes of
determining overall exposure by quality tier.
Any exceptions to the above must be approved by the Investment Committee.
PROHIBITED INVESTMENTS
No loans will be made in any of the investment portfolios.
No Real Estate will be purchased without Investment Committee approval.
No mortgages on real estate will be purchased without Investment Committee
approval. The exceptions to this are obligations issued by an agency of the U.S.
Government, or by U.S. domiciled corporations that are issued as part of a
registered public offering that also meet the minimum quality tier requirements.
FOREIGN INVESTMENT LIMITS
Foreign securities may be purchased in compliance with established regulatory
guidelines and with the policy on foreign exchange risk outlined herein.
Foreign investments must be in the same kinds of securities and investments as
Newline Underwriting Management Limited is normally allowed.

11



--------------------------------------------------------------------------------



 



OTHER
Derivative securities may be purchased up to 2% of the portfolio’s cost at book.
Use of derivative investments is infrequent and for hedging purposes. Derivative
investments will be justified to the Investment Committee prior to use.

12



--------------------------------------------------------------------------------



 



SCHEDULE B
SERVICES
Investment Administration Services to be performed are:
Monthly

  —   daily processing of securities     —   portfolio accounting functions
including posting of all trades, monitoring investment income, corporate
actions, open payables and receivables     —   computation of all regulatory
figures     —   analysis and reconciliation of portfolios     —   yield review  
  —   computation of market decline tests     —   computation of liquidity
analysis     —   analysis of book values, e.g. bond amortizations and investment
provisions     —   analysis of gross gain and loss positions     —   cash flow
obligations     —   investment review meeting     —   NAIC and SVO filings     —
  custodial relationships     —   broker relationships

Periodic

  —   review and analysis of foreign exchange position     —   placement of
foreign exchange contracts, where appropriate     —   discussions with
regulators regarding portfolio (positions)     —   reporting to the investment
committee     —   reporting to the audit committee     —   general assistance
with accounting issues     —   maintaining contact with external auditors     —
  such other administrative services as the parties shall mutually agree from
time to time     —   5900 report on investment controls     —   performance
reporting     —   software provider (including e-Pam) — functioning and testing

13



--------------------------------------------------------------------------------



 



SCHEDULE C
FEE SCHEDULE
Investment fees are comprised of two parts:
(A). The Base Fee Amount
and
(B). The Incentive Fee Amount

(A)   The Base Fee Amount

  1)   Fees will be payable quarterly. Interim invoices may be issued based on
our estimates of the final fees payable.     2)   After the end of each calendar
quarter, FFH shall submit its investment management charges in accordance with
the schedule below.     3)   The charges are on a calendar year basis. They will
be calculated at the end of each calendar quarter based upon the average of the
market value of the funds at the close of business for the three (3) preceding
months.

              4)   MARKET VALUE   CHARGE
 
  On Total Market Value   .20 %  

(B)   The Incentive Fee Amount

The incentive fee amount relates to the investment management of equity
securities only.
Annual Base Fee: a) If performance equals or exceeds benchmark, base fee is
unchanged from current fee.
b) If performance is less than benchmark, base fee is 90% of current fee.

          Maximum Fee:   1.75% (including base).

14



--------------------------------------------------------------------------------



 



          Benchmark:   S&P 500 + 200 basis points.

          Incentive Fee:
Continuous rate of 10 basis point for every 100 basis points of outperforming
the benchmark. (Incentive fee is in addition to base fee).
          Basis of Calculation:
Payable annually based on calendar year results. Not earned or paid unless
results since inception (net of all fees) exceed benchmark return.

          Inception Date:   January 1, 2003

(C) Fees on Realized Investment Gains
An additional management fee of 10 basis points may be earned if, the realized
gains exceed 1% of the average investment portfolio in any given year and
subject to cumulative realized gains on investments, exceeding 1% of the average
investment portfolio. This incentive fee will be calculated quarterly based on
the realized gains threshold and recorded when it becomes payable at the end of
each year.
(D) Maximum Investment Management Fee
Notwithstanding the foregoing, the maximum investment management fee payable in
any calendar year will be .40% of the Total Market Value (as calculated in
(A) 4) above); provided that any investment management fee not payable in any
calendar year as a result of the restriction in the preceding sentence will be
carried over to a succeeding calendar year, but the total investment management
fee payable in any such calendar year, including any carry-over payment, shall
be limited as provided by the preceding sentence.

15



--------------------------------------------------------------------------------



 



SCHEDULE D

1.   Notices

     Unless otherwise specified herein, all notices, instructions, advices or
other matters covered or contemplated by this Agreement, shall be deemed duly
given when received in writing (including by fax) by you or us, as applicable,
at the address or fax number set forth below or such other address or fax number
as shall be specified in a notice similarly given:
If to us:
NEWLINE UNDERWRITING MANAGEMENT LIMITED
Ms. Tracey Lillington
Syndicate 1218
London Underwriting Centre
3 Minster Court, Suite 5/4
Mincing Lane
London EC3R 7DD
England
Fax No.
If to you:
HAMBLIN WATSA INVESTMENT COUNSEL LIMITED
95 Wellington Street West
Suite 802
Toronto, Ontario
M5J 2N7
Fax No.:
and
FAIRFAX FINANCIAL HOLDINGS LIMITED
Mr. Brad Martin
95 Wellington Street West
Suite 800
Toronto ON M5J 2N7
Fax No.:

2.   Inspection of Records

     You and we and the duly authorized representatives of each of us shall, at
all reasonable times, each be permitted access to all relevant books and records
of the other pertaining to this Agreement.

3.   Headings

16



--------------------------------------------------------------------------------



 



     The inclusion of headings in this Agreement is for convenience of reference
only and shall not affect the construction or interpretation hereof.

4.   Severability

     Each of the provisions contained in this Agreement is distinct and
severable and a declaration of invalidity or unenforceability of any such
provision or part thereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof.

5.   Entire Agreement

     This Agreement and the documents to be delivered pursuant hereto constitute
the entire agreement between the parties pertaining to the subject matter of
this Agreement.

6.   Control

     Notwithstanding any other provision of this Agreement, it is understood and
agreed that we shall at all times retain the ultimate control of the investment
of our investable funds and we reserve the right, upon written notice by us to
you, to direct, approve, or disapprove any investment made by you hereunder or
any action taken by you with respect to any such investment. Furthermore, it is
understood and agreed that we shall at all times own and have custody of our
general corporate accounts and records.

7.   Confidential Relationship

     The parties hereto will treat as confidential all information that is not
publicly available received from the other party.

17